Opinion issued February 8, 2007




 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00360-CR



MONIQUE RENEE BRAXTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1020999



O P I N I O N

	Appellant, Monique Renee Braxton, shot and killed her husband following an
argument.  The jury was instructed on the law of self-defense.  Rejecting that
argument, the jury convicted appellant of murder and assessed her punishment at 46
years in prison. (1)  In two issues, appellant contends that the trial court erred during
jury selection by allowing the State to ask an improper commitment question
regarding self-defense and by granting the State's challenges for cause based on the
answers to the commitment question.
	We affirm.
Improper Commitment Question

	In her first issue, appellant contends that the trial court erred when it allowed
the State to ask the venire panel an improper commitment question.  Specifically,
appellant asserts that "the trial court erred when it allowed the State to improperly
commit venire members during voir dire to the proposition that they would be more
likely to consider a claim of self-defense made by a woman."  
A.	Standard of Review and Applicable Legal Principles
 The trial court has broad discretion over the process of selecting a jury. 
Barajas v. State, 93 S.W.3d 36, 38 (Tex. Crim. App. 2002).  Thus, we review a trial
court's ruling on an allegedly improper commitment question during voir dire for an
abuse of discretion.  Atkins v. State, 951 S.W.2d 787, 790 (Tex. Crim. App. 1997).
	The purpose of prohibiting improper commitment questions is "to ensure that
the jury will listen to the evidence with an open mind--a mind that is impartial and
without bias or prejudice--and render a verdict based upon that evidence."  Sanchez
v. State, 165 S.W.3d 707, 712 (Tex. Crim. App. 2005).  However, not all commitment
questions are improper.  See Standefer v. State, 59 S.W.3d 177, 181 (Tex. Crim. App.
2001). 
	When a party has alleged that a voir dire question is an improper commitment
question, the trial court must first determine whether a particular question is in fact
a commitment question.  Id. at 179.  If it is a commitment question, then the court
must decide whether it is nevertheless a proper commitment question.  See id. at 181. 
	To determine whether the question is a proper commitment question, the court
first inquires whether one of the possible answers to the question gives rise to a valid
challenge for cause.  Id. at 181-82.  If it does not, then the question is not proper and
should be disallowed by the trial court.  See id.  If the commitment question gives rise
to a valid challenge for cause, then the court must determine whether the question
contains only those facts necessary to test whether a prospective juror is
challengeable for cause.  Id. at 182.  Additional facts supplied beyond what is
necessary to sustain a challenge for cause render improper what otherwise would
have been a proper question.  Id.

B.	Analysis
	1.	Was the State's question a commitment question? 
	Appellant complains that the State was improperly permitted to ask the venire
panel, "Do you think that you would be more likely than any other defendant to
consider self-defense just because she is a woman?"  This question, in similar forms,
was repeated to members of the venire on individual bases. 
	Appellant and the State agree that the question was a commitment question.  
"Commitment questions are those that commit a prospective juror to resolve, or to
refrain from resolving, an issue a certain way after learning a particular fact."  Id. at
179.  Here, the State's question asked the prospective jurors if any would resolve the
issue of self-defense more favorably to the defendant based on the knowledge that the
defendant was a woman.  Therefore, we agree with the parties and conclude that the
State's question was a commitment question.  See id. at 183; see also Lydia v. State,
109 S.W.3d 495, 499 (Tex. Crim. App. 2003). 
	2.	Did the question give rise to a valid challenge for cause?
	Pursuant to Code of Criminal Procedure article 35.16(a)(9), a prospective juror
may be challenged for cause if he exhibits a bias or prejudice in favor of or against
the defendant. (2)  Tex. Code Crim. Proc. Ann. art. 35.16(a)(9) (Vernon Supp. 2006);
Smith v. State, 907 S.W.2d 522, 530 (Tex. Crim. App. 1995) (holding that prospective
juror with bias or prejudice against parties must be excused for cause); see, e.g.,
Rushing v. State, 962 S.W.2d 100, 101 (Tex. App.--Houston [1st Dist.] 1997, pet.
ref'd) (holding that prospective juror who stated that she felt appellant was not guilty
because black people are often wrongly accused was properly stricken for cause
under article 35.16(a)(9)).  In this case, the challenged examination by the State
sought to determine whether the prospective jurors had an automatic predisposition
toward finding that appellant acted in self-defense simply because she was a woman. 
An affirmative answer to such an inquiry gives rise to a valid challenge for cause
under article 35.16(a)(9) because it reveals a bias in favor of the defendant.  See
Tijerina v. State, 202 S.W.3d 299, 303-04 (Tex. App.--Fort Worth 2006, pet. ref'd)
(concluding that commitment question, regarding whether prospective jurors would
automatically disbelieve witness's testimony simply because he was a convicted
felon, was proper because affirmative response would lead to valid strike for cause
under article 35.16(a)(9)); see also Sanchez v. State, No. 04-02-00624-CR, 2006 WL
1623311, at *3 (Tex. App.--San Antonio, June 14, 2006, pet. ref'd) (mem. op., not
designated for publication) (citing article 35.16(a)(9) and holding that State's
commitment question asking whether venire members would be biased in favor of
defendant due to her disability was a proper commitment question because it would
lead to valid challenge for cause).
	Because an affirmative answer to the State's commitment question would lead
to a proper challenge for cause, we proceed to the last inquiry: whether the
commitment question included only those facts necessary to test whether a
prospective juror was challengeable for cause.
	3.	Did the State's question include only necessary facts?
	As mentioned, a commitment question may be improper if it includes facts in
addition to those necessary to establish a challenge for cause.  Standefer, 59 S.W.3d
at 182.  That is, the question should not contain more case-specific facts than needed
to give rise to a valid challenge for cause.  In Atkins v. State, the Court of Criminal
Appeals held the following commitment question to be improper, "If the evidence,
in a hypothetical case, showed that a person was arrested and they [sic] had a crack
pipe in their [sic] pocket, and they [sic] had a residue amount in it, and it could be
measured, and it could be seen, is there anyone who could not convict a person, based
on that--[?]"  951 S.W.2d at 789.  The court explained that the question was
improper because it "serve[d] no purpose other than to commit the jury to specific set
of facts prior to the presentation of any evidence at trial."  Id.
	In this case, the State's question did not include facts that were unnecessary to
determining a valid challenge for cause.  The question did not attempt to commit the
prospective jurors to a specific set of facts prior to the presentation of evidence at
trial. (3) See id.  Rather, the State's inquiry included only one fact--the fact that
appellant was a woman.  This fact was necessary to test whether a prospective juror
was challengeable for cause.  Specifically, it was necessary to ascertain whether any
prospective juror possessed a preexisting bias in favor of appellant solely because she
was a woman.  See Standefer, 59 S.W.3d at 182.  
	In sum, the State's question was a commitment question, but it was a proper
commitment question.  The question gave rise to a valid challenge for cause, and it
included no more facts than necessary to elicit the challenge.  We hold that the trial
court did not abuse its discretion by allowing the State to ask the prospective jurors
whether they were more likely to consider a claim of self-defense made by a woman.
	We overrule appellant's first issue.

Challenges for Cause

	Veniremembers 1, 2, 7, and 19 responded affirmatively to the State's
commitment question.  Based on these responses, the trial court allowed the State to
strike those veniremembers for cause.  In her second issue, appellant contends that
"the trial court erred when it granted the State's challenges for cause based upon the
responses to the improper commitment question asked by the state during voir dire."
	We review a trial court's determination of a challenge for cause for abuse of
discretion.  Cantu v. State, 842 S.W.2d 667, 682 (Tex. Crim. App. 1992).  On appeal,
the only argument offered in support of appellant's second issue is as follows:
"[S]ince the State's question did not serve to establish a valid challenge for cause
under the law . . ., Jurors #1, #2, #7, and #19 were erroneously excused for cause by
the trial court herein."  As discussed with regard to appellant's first issue, the State's
question gave rise to a valid challenge for cause.  Accordingly, we hold that the trial
court did not abuse its discretion by allowing the State to strike Veniremembers 1, 2,
7, and 19 for cause.  See Tex. Code Crim. Proc. Ann. art. 35.16(a)(9).
	We overrule appellant's second issue.
 

Conclusion

	We affirm the judgment of the trial court.






							Laura Carter Higley
							Justice

Panel consists of Justices Nuchia, Keyes, and Higley.

Publish.  See Tex. R. App. P. 47.2(b).
1. 	See Tex. Pen. Code Ann. § 19.02 (Vernon 2003).
2. 	In this context, the court of criminal appeals has defined bias as "an inclination
toward one side of an issue rather than the other . . .[which] leads to the natural
inference that [a juror] will not or did not act with impartiality"; prejudice has been
defined as "prejudgment."  Anderson v. State, 633 S.W.2d 851, 853 (Tex. Crim. App.
1982). 
3. 	For example, the State did not include the fact that the complainant was a man or that
he was appellant's husband.